UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 01-4893
MICHAEL BARRY, a/k/a Michael
Berryman,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                            (CR-00-493)

                      Submitted: April 30, 2002

                       Decided: May 17, 2002

      Before WILLIAMS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Anton J.S. Keating, Baltimore, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Angela R. White, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. BARRY
                               OPINION

PER CURIAM:

   Michael Barry appeals his conviction and sentence for being a
felon in possession of a firearm, in violation of 18 U.S.C.A.
§ 922(g)(1) (West 2000). Barry appeals the district court’s order
denying his motion to suppress evidence of his possession of a fire-
arm. He also challenges the court’s denial of his request for a down-
ward departure. Finding no error, we affirm.

   Barry contends that the officers did not have reasonable suspicion
to stop him, and therefore the discovery of the gun was in violation
of the Fourth Amendment. We have reviewed the record on appeal
and the parties’ briefs and find no reversible error on this issue. See
United States v. Sokolow, 490 U.S. 1, 9 (1989) (holding that the deter-
mination of reasonable suspicion takes into account the totality of the
circumstances).

   Barry also claims that the district court erred in finding that it had
no power to grant a downward departure. Barry asserts that the dis-
trict court had the authority to depart if it agreed that his armed career
criminal designation and corresponding criminal history category
overstated the seriousness of his criminal background. United States
v. Pinckney, 938 F.2d 519, 520-21 (4th Cir. 1991).

   Pinckney involves a defendant’s career offender status imposed
under U.S. Sentencing Guidelines Manual § 4B1.1. When a defendant
receives career offender status under § 4B1.1, the district court is per-
mitted to grant a downward departure under USSG § 4A1.3, p.s.
Pinckney, 938 F.2d at 521. Here, Barry was subject to a statutory
minimum sentence of 180 months under 18 U.S.C.A. § 924(e)(1)
(West 2000), the Armed Career Criminal Act. The Guidelines state
that a sentence may be imposed at any point in the guideline range
provided that the sentence is not less than the statutory minimum.
USSG § 5G1.1(c)(2). Therefore the court did not err in imposing the
mandatory minimum sentence and refusing to grant a downward
departure.
                      UNITED STATES v. BARRY                       3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED